                    Case 3:21-mc-05004 Document 1-3 Filed 03/05/21 Page 1 of 2




From:                Sierra Landholm <sierra@freemanlawfirm.org>
Sent:                Friday, March 5, 2021 3:17 PM
To:                  WAWDdb_NewCasesTac
Cc:                  Spencer Freeman
Subject:             Request for Issuance of DMCA Subpoena to Namecheap, Inc.
Attachments:         Ltr to Ct Clerk re DMCA Subpoena.pdf; Prop'd DMCA SDT Namecheap, Inc..pdf; Dec ISO DMCA SDT
                     to NAMECHEAP (Final)_Signed.pdf




CAUTION - EXTERNAL:




TO: Clerk of the United States District Court, Western District of Washington




This office represents MG Premium Ltd ("MG") in its request for issuance of a Subpoena to service provider Namecheap,
Inc.. ("Namecheap") pursuant to U.S.C. § 512(h) ("DMCA Subpoena"). The DMCA Subpoena requests the identification
of infringers of MG's copyrighted material posted on “camwhores.tv; daftsex.com; fembed.com; ff-01.com; ff-
03.com; incestflix.com; javdoe.tv; noodlemagazine.com; porndish.com; porneq.com; pornorips.com;
pornve.com; pornxp.com; veporn.com; xmoviesforyou.net; and yespornpleas.io."



To this end, the following documents are attached pursuant to the statute's requirements to enable the Clerk to issue
such Subpoena:

          • Letter requesting the Clerk's issuance of the DMCA Subpoena;

          • Proposed DMCA Subpoena to Cloudflare, Inc.; and,

          • Sworn Declaration of Andreas Alkiviades Andreou in support of the DMCA Subpoena.




Copies of the notifications issued under 17 U.S.C. § 512(c)(3)(A) to the DMCA Agent for Cloudflare are attached to
both the Subpoena and Declaration. We believe the materials submitted herewith will enable you to issue the
requested DMCA Subpoena.



We will pay the filing fee on ECF.



Thank you in advance for your assistant in this matter.
                                                            1
                            Case 3:21-mc-05004 Document 1-3 Filed 03/05/21 Page 2 of 2




Cordially,




Sierra Landholm

Paralegal




Freeman Law Firm, Inc.

1107 ½ Tacoma Avenue South

Tacoma, Washington 98402

253.383.4500

253.383.4501 (fax)

sierra@freemanlawfirm.org




CONFIDENTIALITY NOTICE: This e-mail message and any attachments may contain confidential information generated by the Freeman Law Firm, Inc. that is legally
protected by the attorney-client, work product and/or other privileges. If you are not a designated or intended recipient on the email, please send a reply email or
call 253-383-4500 to notify the sender of the error in transmission, and delete the message and any copies without reviewing or disclosing its contents.
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                                                   2
